Napton, J.,

delivered the opinion of the Court.

The defendant was indicted at the November term, 1843, of the St. Louis Criminal Court, for vending lottery tickets, in the Missouri State Lottery for St. Louis Hospital. The indictment contained three counts. To this indictment there was a general demurrer, which was sustained by the court. To reverse this judgment, the State has sued out her writ of error.
No objections are perceived to the form of the indictment, and none have been suggested. It is presumed, from the brief of the circuit attorney, that the demurrer was sustained on the ground that the act of the Legislature of this State, of December 19th, 1842, declaring the sale of lottery tickets illegal, is unconstitutional and void. This question, so far as it is presented by the demurrer, has been considered and determined, in the case of Freleigh vs. The State, decided at the present term.
The judgment of the Criminal Court is reversed, and the cause remanded.